Citation Nr: 0721652	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for panic disorder with agoraphobia.

2.  Entitlement to an effective date prior to November 7, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), that granted service connection for 
panic disorder with agoraphobia, evaluated as 70 percent 
disabling.  The case is also before the Board on appeal from 
a June 2003 rating decision that granted entitlement to a 
TDIU, effective December 31, 2002.  During the pendency of 
the appeal, a February 2004 rating decision assigned an 
effective date of November 7, 2002, for the TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required in this case for several reasons.  While 
the Board regrets the delay to the veteran, it is important 
that VA attempt to obtain additional evidence before a 
decision is rendered.  

Review of the record reveals that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  VA has attempted to obtain the records related to his 
SSA claim but at the time of their request, there may not 
have been any records to obtain.  The veteran's former 
representative referenced SSA records in a March 2003 
statement and the RO requested the records in May 2003.  
However, SSA had only asked VA for records in March 2003.  
Accordingly, it appears that the SSA may not have made a 
determination or amassed all the necessary records to make a 
determination at the time of the veteran's request.  Due to 
the nature of the appellate issues, VA should again attempt 
to obtain SSA records before a determination is made.  

The Board also notes that there is confusion with regard to 
when the veteran last had substantially gainful employment.  
In August 2002, the veteran reported that he last worked in 
September 1998.  In December 2002, the veteran reported that 
he last worked full-time November 6, 2002.  The RO has 
contacted former employers Jack Juvenile Offenders and AGDS 
to ascertain when the veteran last had substantially gainful 
employment.  Responses have not been received.  The RO should 
again attempt to clarify when the veteran last had 
substantially gainful employment either through the former 
employers reported by the veteran, through the veteran 
directly, or through other appropriate channels, or all of 
the aforementioned.  It is noted in this regard, that 
marginal employment is not considered substantially gainful 
employment pursuant to 38 C.F.R. § 4.16(a).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  See 
38 C.F.R. § 4.16(a).  Accordingly, additional information 
concerning the veteran's last substantially gainful 
employment and the income that he earned should be obtained 
in this case.  

It is also noted that the veteran receives medical care 
through the VA Medical Center in Tallahassee, Florida.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
clinical records pertaining to the veteran that are dated 
from October 1997 to the present.

The veteran claims that he is entitled to a total rating for 
service-connected agoraphobia with panic disorder.  Since the 
veteran takes issue with the initial rating assigned when 
service connection was granted, VA may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As the veteran has asserted 
the condition is worse than reflected in the most recent VA 
psychiatric examination, conducted in April 2002, another 
examination should be conducted on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration the administrative 
determination pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Obtain the veteran's VA medical 
records from the Tallahassee VAMC, which 
are dated from October 1997 to the 
present.  VA should also attempt to 
obtain any other VA (or private) medical 
records that are brought to VA's 
attention by the appellant on remand.

3.  Request verification of the date 
when the veteran last had substantially 
gainful employment, either through the 
veteran's former employers, Jack 
Juvenile Offenders and ADGS, from the 
veteran directly, or through any other 
appropriate channels, or all of the 
aforementioned.  

4.  Schedule the veteran for an 
examination by an appropriate VA 
examiner in accordance with the AMIE 
protocols for evaluating the veteran's 
panic disorder with agoraphobia.  The 
claims file must be made available to 
the examiner.  The examiner should 
evaluate the nature and extent of the 
veteran's service-connected panic 
disorder with agoraphobia.  The 
examiner should specifically note the 
presence or absence and severity of the 
following: impairment in thought 
process or communication; delusions or 
hallucinations; inappropriate behavior; 
danger of hurting himself or others; 
ability to perform activities of daily 
living; orientation to time and place; 
and memory loss.  The examiner should 
also provide any other pertinent 
information (to include a GAF score and 
an explanation of what the score 
represents) concerning the effects of 
the veteran's disability on his daily 
life.  A complete rationale for all 
opinions expressed must be provided.  

5.  Then, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, provide the veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



